 168DECISIONSOF NATIONALLABOR RELATIONS BOARDBeverage-Air CompanyandInternationalUnion ofElectrical,Radio and MachineWorkers, AFL-CIO. Case 11-CA-2943August 27, 1970SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSMCCULLOCH AND JENKINSOn May 29, 1967, the National Labor RelationsBoard issued its Decision and Order in this case,'finding that the Respondent had violated Section8(a)(1), (3), and (5) of the National Labor RelationsAct, as amended. With respect to the 8(a)(3) violation,the Board foundinter alia,that the Respondent hadfailed and refused to reinstate 21 named employeeswho were unfair labor practice strikers at its Spartan-burg, South Carolina, plant. The Board also foundthat the Respondent had failed and refused to bargainin good faith with the Union in violation of Section8(a)(5) of the Act. Accordingly, the Board orderedthat; (1) the Respondent reinstate certain unfair laborpractice strikers to their former or substantially equiv-alent positions,without prejudice to their seniorityor other rights and privileges, and make them wholefor any loss of pay they may have suffered by paymentto them of a sum of money equal to that whichthey normally would have earned from March 21,1966, to the date of the offer of the reinstatement,lessany earnings they may have had during saidperiod, and (2) that the Respondent reimburse itsemployees, with 6-percent interest per annum thereon,for the loss of any benefits which would have accruedto them under a contract which the Respondentunlawfully refused to sign on March 21, 1966.On September 27, 1968, following a petition bythe Board for the enforcement of its Order, the UnitedStates Court of Appeals for the Fourth Circuit handeddown its opinion herein in which it granted, in part,enforcement of the Board's Order.' The court deniedenforcement of that portion of the Board's Decisionfinding that on March 21, 1966, the unfair laborpractice strikers made an unconditional offer to returnto work.On July 31, 1969, the Board's Regional DirectorforRegion 11 issued and served upon the partiesa backpay specification and notice of hearing, andon August 20, 1969, the Respondent filed an answerthereto in which it admitted some of the allegations'164 NLRB 1127'NLRB vBeverage Air Co, 402 F2d411(C A 4)of the specification, but denied others. Pursuant tonotice, a hearing was held before Trial ExaminerJohn P. von Rohr on September 10, 1969, for thepurpose of determining the amounts of backpay due.On December 5, 1969, the Trial Examiner issuedhisDecision on Backpay, which is attached hereto,finding,interalia,that employees hired by theRespondent on and after March 21, 1966, the effectivedate of the contract, were entitled to a 5-cent hourlywage increase mentioned in the contract. The TrialExaminer also found that the Respondent failed tocomply with that part of the Board's Order requiringthe Respondent to reinstate certain unfair labor prac-tice strikers to their former or substantially equivalentpositions without prejudice to their seniority or otherrights and privileges, upon their unconditional offerto return to work. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief. The General Counsel filed cross-exceptions and a supporting briefPursuant to Section 3(b) of the Act, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the entirerecord in this case, including the Decision on Backpay,and the exceptions and briefs, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner only to the extent consistent here-with.In the underlying Decision and Order in this matter,as subsequently enforced by the United States Courtof Appeals for the Fourth Circuit, the Board foundthat the Respondent had violated Section 8(a)(5) ofthe Act by refusing to execute a collective-bargainingcontract to which it had agreed. To remedy thisunfair labor practice the Board ordered,inter alia,that the Respondent execute the contract and reim-burse its employees for the loss of benefits whichwould have accrued to them under the contract,retroactive to March 21, 1966. On October 29, 1966,theRespondent had executed and put into effectthe terms of the contract, including a 5-cent-per-hour wage increase, and the Respondent simultaneous-lymade whole the employees who were in the bargain-ing unit on the effective date of the contract bypayment to them of 5 cents per hour for the periodfromMarch 21 to October 29, 1966. However, inhisDecision on Backpay, the Trial Examiner foundthat the terms of the Board's remedial order in theunderlying case also required the Respondent to makewhole employees hired after the effective date ofthe agreement by payment to them of 5 cents per185 NLRB No. 30 BEVERAGE-AIR COMPANY169hour from their date of hire to the date the Respondentexecuted and put into effect the terms of the contract.The Respondent has excepted to this finding, andwe find merit in the exception.As it pertains to wages, the collective-bargainingagreement between the parties provides as follows:Article 14 ...(1) The Company agrees to pay its employeesin the unit covered by this agreement, and theUnion agrees that such employees will acceptwages based upon the rates in effect at the com-mencement of this agreement, which shall averagefive cents (5t) per hour higher than the ratesin effect immediately prior to the commencementof this agreement. The rates of pay establishedunder this section will not be reduced duringthe term of this agreement.(2)The rates of pay applicable to personswho are brought into the unit during the termof this agreement shall be determined by theCompany upon the basis of work assignment,past experience, skill, ability and other factors.Such rates, once established shall not be reducedduring the term of this agreement.Notwithstanding the terms of the contract, theTrialExaminer, relying on the Respondent's pastpractice of hiring new employees at varying ratesdepending on skill, ability, and other factors, foundthat because section (1) of the article pertaining towages created new top rates for all classifications,itwas only logical to conclude that all lower rates,including the starting rate, would increase in likeamount Inasmuch as the provisions of section (1)of article 14 were not limited, inhaec verba,toonlythose employees in the unit on the effectivedate of the contract, the Trial Examiner concludedthat employees hired into the unit after March 21,1966,were entitled to the 5-cent-per-hour increase,effective as of their date of hire. We disagree withthis conclusion.Our Order in this case, 'as it pertains to the Respond-ent's obligation to remedy the effects of its failureto execute the contract, requires only that the employ-ees be made whole for the loss of benefits whichwould have accrued to them under the contract.Accordingly, and without regard to what the Respond-ent's past practice with respect to wages was, theterms of the contract are controlling. Under section(1) of the wage clause, the Respondent agreed togive the employees in the unit an across-the-board5-cent-per-hour increase effective as of March 21,1966.Under section (2) of the wage clause, in clearand unequivocal terms, the Respondent reserved toitself the right to determine the wage rates for employ-ees brought into the unit during the term of thecontract. In the light of these contractual provisions,we find that the employees hired by the RespondentafterMarch 21, 1966, are not entitled to the 5-cent-per-hour increase from that date to the datethe Respondent executed the contract.We also find merit in the Respondent's exceptionsto the Trial Examiner's findings that the Respondentfailed to comply with the Board's Order by not reins-tating employees Charles Foster and Leon Carreeto their former jobs with full seniority, and thatFoster and Carree are entitled to backpay as a resultof the Respondent's selection of them for layoff onOctober 13, 1967.Foster and Carree participated in the unfair laborpractice strike against the Respondent which beganon January 26, 1966, and which, apparently, terminat-ed on or about March 17, 1966. There is no evidencein the record that coincidentally with the terminationof the strike, or at any time thereafter, Foster orCarree, or the Union acting on their behalf, madeany offer to return to work. In April or May 1966,Foster presented himself at the Respondent's plantand informed the personnel manager that he wishedto withdraw his money from the Company's profit-sharing plan. Foster was informed by the personnelmanager that employees could obtain their moneyfrom the profit-sharing plan only through retirementor quitting. Foster replied that he wanted his moneybecause he had obtained a job with another company.Twice during May 1966, Foster was advised by theRespondent that a check for his share of the profitsharing had been received from the bank, and inSeptember 1966, Foster came to the plant and pickedup the check.Carree similarly visited the plant in Novemberor December 1966, at a time when he was employedon the night shift of another employer, and requestedhis share of the money from the profit-sharing plan.Before leaving the plant he executed a separationnotice which contained the reason for his separationas "Voluntarily Quit." Several days later, when Carreecame to pick up his check, he signed another slipto the same effect.On June 8, 1967, subsequent to the issuance ofthe Board's Decision and Order in the underlyingcase, the Respondent sent letters to all of the strikers,except for Foster and Carree, inviting them to returnto their former or substantially equivalent jobs withoutprejudice to 'their seniority or other rights and privi-leges.On the same date the Respondent sent letterstoFoster and Carree advising them that the jobsthey had occupied prior to the strike, or substantiallyequivalent jobs, were available at the current wagerate, and invited them to return to work on or beforeJune 19. No mention was made in the letters to 170DECISIONSOF NATIONAL LABOR RELATIONS BOARDFoster and Carree of reinstatement with seniorityor other rights, but without questioning the Respond-ent'soffer, both Foster and Carree returned to workon June 19, 1967. Both employees continued to workuntilOctober 13, 1967, at which time they wereselected, among others, for layoff. The layoff wasconcededly dictated by economic considerations, theselection of the employees was made by the Respond-ent strictly in accordance with seniority, and Fosterand Carree were selected on the basis of senioritydating from June 19, 1967.On these facts,which are not essentially in dispute,the Trial Examiner concluded that neither Foster'sacceptance of his share of the profit-sharing plan,after having been told by the Respondent that suchpayments could be made only after termination ofhis employment status, nor Carree'sacceptance ofhis share,coupled with execution of a separationslip stating that he had voluntarily quit, were sufficientto establish that Foster and Carree had lost theirstatus as unfair labor practice strikers entitled toreinstatement.For the reasons related below we disa-gree with the Trial Examiner's conclusion.At the times Foster and Carree applied for andreceived payment for their shares of the profit-sharingplan the strike had long since been terminated,Carreehad obtained employment with another employer,and Foster expressed expectations of doing likewise.Both employees were clearly informed that paymentto them of their shares of the fund was conditionedon permanent termination of their employment withthe Respondent.Carree,indeed,executed a separatonslip acknowledging that he had "voluntarily quit."The transactions leading to termination of theiremployment status were initiated by Foster and Car-ree, there is not the slightest hint in the recordof any subterfuge on the part of the Respondent,and there is no evidence that the treatment theRespondent accorded Foster and Carree varied inany respect from the policies it generally appliesto all employees.We find on these facts that Fosterand Carrel freely and intentionally terminated theiremployment in order to withdraw their funds fromtheRespondent's profit-sharing plan.Accordingly,when they later returned to work at the invitationof the Respondent,' they were lawfully treated asnew employees.Having found that the employees hired by theRespondent after the effective date of the contractare not entitled to the 5-cent-per-hour wage increase'In the view of our decision herein,we find it unnecessary to reachthe Trial Examiner's finding that the Respondent's offer of employmentto Foster and Carree,occurring as it did after their voluntary terminations,for the period from March 21 to October 29, 1966,and having further found that Foster and Carreewere lawfully treated as new employees, and inasmuchas the Respondent has complied with the terms ofour Order in the underlying case, we shall dismissthe backpay specification.ORDERIt is hereby ordered that the Backpay Specificationin the matter be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISION ON BACKPAYJOHN P VON ROHR, Trial Examiner: On May 29, 1967,the National Labor Relations Board,herein called the Board,issued aDecision and Order' finding that Beverage-AirCompany, herein called the Respondent, had committedcertain unfair labor practices in violation of Section 8(a)(1),(3),and (5) of the National LaborRelationsAct, hereincalled the Act The remedial provisions of the Board orderdirected,inter aka,that: (1)Respondent reimburse itsemployees,with 6-percent interest per annum thereon, forthe loss of any benefits which would have accrued tothem under a contract which the Respondent refused tosign,and (2)that Respondent reinstate certain unfair laborpractice strikers to their former or substantially equivalentposition,without prejudice to their seniority or other rightsand privileges,and make them whole for any loss of paytheymay have suffered by payment to them of a sumof money equal to that which they normally would haveearned from March 21, 1966, to the date of the offerof reinstatement,lessany earningstheymay have hadduring said period. On September 27, 1968,the U.S.Courtof Appeals(Fourth Circuit) issued its decision2 in whichit in part granted and in part denied enforcement of theBoard'sOrder.Insofar as pertinent here, the only aspectof the Board'sDecision not enforced was the finding ofthe Board that on March 21, 1966, the unfair labor strikersmade an unconditionaloffer to return to work.On July 31, 1969, the Regional Director for Region l 1(Winston-Salem, North Carolina) issued a Backpay Specifi-cation.Thereafter the Respondent filed an answer in whichitadmitted some of the allegations of the specification,but denied others. The issues thus put in dispute are notedand discussed below.Pursuant to notice,a hearing was held before TrialExaminer John P. von Rohr at Spartanburg, South Carolina,on September 10, 1969 All parties were represented bycounsel and were afforded opportunity to adduce evidence,to examine and cross-examine witnesses,and to file briefs.Briefs have been received from the General Counsel andthe Respondent and they have been carefully considered.Upon theentire record in this case,and from my observationof the witnesses, I hereby make the following:negated any requirement on their part to make an unconditional application'164 NLRB No 156to return to work.'NLRBv Beverage-Air Company, 402F 2d 411 (C A 4) BEVERAGE-AIR COMPANY171FINDINGS OF FACT AND CONCLUSIONSA.WagesDue Employees Pursuant to the RemedialProvisionsof the8(a)(5) ViolationThe Board's Decision and Order, as enforced, requiresRespondent to bargain in good faith with the Union, or,at the request of the Union, to sign an agreement whichhad been reached between the parties on March 21, 1966,and, in any event, to reimburse its employees with 6-percent interest for the loss of any benefits which accruedto them under the theretofore unsigned agreement. Specifi-cally, it is undisputed that under the aforementioned contractthe employees are due a 5-cent-an-hour wage increase foreach hour up to and including 40 hours per week andan increase of 7.5 cents for each hour worked in excessof 40 hours per week.On October 29, 1966, the Respondent gave an across-the-board increase of 5 cents per hour to all employeesin the appropriate bargaining unit' In view of this action,the parties agree that October 29, 1966, serves as thecutoff date with respect to Respondent's liability for anybenefits accruing to the employees under the terms oftheMarch 21 contract. The employees who were on thepayroll as of March 21 are not involved in this proceeding,Respondent having already made them whole in compliancewith the Board's Order. However, the dispute herein arisesfrom the parties' disagreement with respect to any backpaydue the employees who were hired between October 29and March 21, 1966. The General Counsel contends, andallegesin the Backpay Specification, that these employeesare also entitled to the benefits accrued under the March21 agreement. Respondent, on the other hand, denies anyliabilityas to these employees, contending that the newemployees hired after March 21 are not entitled to thewage benefits under the aforementioned agreement.It is Respondent's basic assertion that "by the expressterms of the contract itself (theMarch 21 agreement)the 5-cent pay increase is applicable to only those whowere employees in the unit on the date the contract wasto have gone in effect." In support of this contentionRespondent relies upon article 14, sections (1) and (2)of the contract which provide as follows:(1)The Company agrees to pay to its employeesin the unit covered by this agreement, and the Unionagrees that such employees will accept wages basedupon the rates in effect at the commencement of thisagreement, which shall average five cents (50) per hourhigher than the rates in effect immediately prior tothe commencement of this agreement. The rates ofpay established under this section will not be reducedduring the term of this agreement.(2)The rates of pay applicable to persons whoare brought into the unit during the term of thisagreement shall be determined by the Company uponthe basis of work assignment, past experience, skill,ability, and other such factors Such rates, once estab-'The unit consists of Respondent's production and maintenance employ-ees with the customary exclusionslished shall not be reduced during the-term of thisagreement.Before turning to Respondent's argument, some furtherfactswith respect to Respondent's hiring practices are inorderBroadly stated, and as testified to by PersonnelManager Ansel Garrett, it was the policy of the Company"to hire different people at different rates of pay, basedon their skill and ability."4 Elaborating further, Garretttestified that although there was no established minimumrate for any job (i.e , the Company had no set rates atwhich it hired new employees) the Respondent in factdid have a "top rate" at which it hired employees forthe various types of jobs which it had available.' Explainingthat it was a matter of company discretion as to howmuch below the top rate a new employee would be hired,Garrett gave the example of a painter and testified "Ifthe top rate for a painter was $1.90 and I saw a fellowwho was a real good painter, I might hire him at $1.80or I might hire him at $1.85, just on my judgment."From the above facts, and without undue discussion,I find no merit or logic to Respondent's contention thatthe employees hired after March 21, 1966, are not entitledto the wage benefits contemplated by the contract of thatdate.6Thus, Respondent admittedly having maintained a"top rate" for its various jobs, it is indisputably clearthat the 5-cent raise under the contract would automaticallycreate new top rates for each of such jobs. The tops ratesthus having been increased by 5 cents, it seems only logicalto conclude that all lower rates, including the hiring rate,would be increased by a like amount. As to Respondent'sargumentthat the benefits granted by the contract shouldbe limited only to those employees employed in the uniton March 21, 1966, the short answer to this is that thecontract does not limit the increaseonlyto the employeesin the unit on the date mentioned. Rather, the languagein the contract provides that the raise be given to "itsemployees in the unit." Accordingly, the raise begin givento the entire class of employees in the collective-bargainingunit, I find and conclude that this benefit should properlyaccrue to all employees who became employed within thesaid unitonandaftertheeffective date of the contract.In sum,Ifind that the employees hired on and afterMarch 21, 1966 are entitled to the 5-cent hourly wageincrease and the previously mentioned overtime pay duringthe period March 22 to October 29, 1966.' The Respondent'sanswer to the backpay specification concedes that the com-putations in the specification "accurately reflects the addi-tional amount which each individual who performed anywork for the Company between March 22 and OctoberGarrett occupied the position of personnel manager from April 1965until June 1966, and participated in the contract negotiations with theUnion which took place during this period'Elsewhere in his testimony Garrett equated the "top rate" with a"fixed rate" or a "standard rate "It should be made clear that Respondent does not contend thatsubsequent to March 21, 1966, it in fact hired new employees at a5-cent higher rate than it did prior thereto'At one point in his testimony, Frank Daniels, a field representativeof the Union who participated in the contracted negotiations, assertedthat it was his understanding during the negotiations that the startingratewould be increased 5 cents I do not credit this testimony ofDaniels and do not rely on it in making the findings above 172DECISIONSOF NATIONALLABOR RELATIONS BOARD29, 1966,would have earned if he had been employedat a 5-cent rate per hour higher than that rate at whichhe was in fact employed."Accordingly,and pursuant tothe specification,set forth below are the names of theclaimant employees and the amounts which I find dueeach of them Insofar as the detailed computations areconcerned,these are set forth in the Backpay Specificationwhich is hereby incorporated by reference BEverett J Barnette$ 15 66James M McNeely$38 96Kenneth W Cassel15 83Thomas ABiggenstafl85Jackie R Lindsey38 13Robert L Hause24 93Earnest D Painter4.90Willie H Green8.23Raymond Thompson23 85Ted C. Hamcink5 53Bobby Joe Peterson58 49John D Wolfe8.25Billy C Scruggs63 23Toy SJennings28 40Carl Tillotson66 36Larry D Tillotson27 03L J Humphries64 31James E. Suddeth25.96Thomas K Mossey4.65Carl Bagwell30 28Charles Walker18 76Ludie P. Gwinn40Randolph Rice67 73Curtis A Smith60Johnnie F Logan88 19Ralph E Hawkins, Jr6 30Arthur Byrd, Jr16 96Percy Stephens45 71Ansel L Rhodes120Leroy Whittenburg66.81Clarence Randolph5 60Charles D Staggs42 48HarrisonIrby7 33TroyHogue, Jr65 91Charles K Neely8.18Herbert Lee Bobo14 75Wayne J Randolph4 95Samuel Watson13.03Marshall Rogers2 90Albeit Gene Painter27.18Ray S. Chesney85Franklin D Jenkins31 55Donold P Tisdale5 95Lewis E McDade68 78Cecil L Dobbins6 20Eddie C. Lawrence54 28RobertHenderson2.00Billy W Willis59 50Raymond Shaffer22 85Callie Ray Foy27 28Roy D Henderson12 93Dennis C Morrow10 50Melvin C Rice84 76John Paul Trammell73 16Leroy Dord43 91D H Seruggs69 51Richard L Robinson54 01Harold Everette Smith11 88Daniel L Jackson28 43Edgar Zimmerman10.35John W Bennett79 49David W Marshall28 53Harry Russell10.93Larry Wayne Gregory31.58Dustie P. Houston190David RenardFrey23.91Beamous C Hogue84 91Robert W Morgan30 48James Fowler94 31Charles H Tennet20.05Dennis Wayne Williams40 25RogerA Way20.51Fred D Smith11 23John Earl Bryson3 25Robert D. Mitchell64 41Charles R. Thrift22 00Leonard DTother77.13Oliver M.Scruggs10.75Joe L Coley2 53Boyd T McCraw9 65David McSwain55.61Ronnie W Maxwell13 83Roney L. Jolley2 93WallaceW Tate7.33BobbyJames Rice4.08Herman Eugene Easier! 4 38Olin D Cantrell1.85William Cooper1.50Burkett ReedCarver, Jr.3 25Willie S Nix.40Lawrence Earl Jones1.25Leland Austin Parker1.55Charles E. Praytor71.13Odis Gerome Fisher71.96Cleveland W. Butts1.30Leon W. Hall77 24Boyce Lee White11 90Wallace J Hall4.55Larry Lail4.00Clifford Warren Owens8 03John L Watkins2 23'Unfortunately,the original document offered in evidence showingthe names of the employees, the computations,and the amounts due,isa photostat of a handwritten document which is not entirely legibleIhave particular doubt as to the names of L J Humphries, JamesM McNeely. and Leroy Dord I shall assume that clarification of thesenames or any other doubtful data reflected in the table above shallbe handled at the compliance stage of this proceedingB The Seniority Status andLayoffs ofCharles Foster andLeon CarreeAs more fully indicated below,the issue here arisesunder the requirement that Respondent reinstate certainunfair labor practice strikers, upon their unconditional offerto return to work,to their former or substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges.' The only employees concerning whom thereis dispute are Charles Foster and Leon Carree.CharlesFoster.In about the latter part of April orearlyMay 1966, Foster made a telephone call to Respond-ent'spersonnelmanager,AnselGarrett,tellingGarrettthat he wished to withdraw his money from the Company'sprofit-sharing planGarrett advised that the only way anyemployee could obtain this money would be through retire-ment or quitting.Foster responded that he wanted themoney because he expected to obtain a job with anothercompany. Thereafter, by letter of May 10, 1966, Garrettadvised Foster that a check for his share of the profit-sharing plan had been received from the bank and thathe should come to the plant to pick it up There beingno response from Foster, Garrett sent him a letter ofsimilar content on May 20, 1966. Foster again made noresponse.It is undisputed that following his initial conversa-tionwithGarrett,Fostermade no effort to collect theprofit-sharing money until about September 1966, at whichtime he came to the plant and received a check for theamount to which he was entitled.Other than to indicatethat he wanted the money, Foster gave no reason forwithdrawing the profit-sharing money at this particulartime."Leon Carree.Carreewent to Respondent'splant in thelatter part of November or early December 1966 and toldPersonnelManagerWilliamMcInnis (who at this timehad replaced Garrett)that he wished to obtain his shareof money from the profit-sharing plan Carree testifiedthatMcInnis stated that he could have it, whereuponhe was given a check for the money due after appropriatecalculations were made. Before leaving the plant, Carree,at the behest of McInnis, signed a Separation Notice whichcontained a notation in the space after"Remarks" whichstated- "Voluntarily Quit."" Carree was employed on thenight shift of the Butte Knit Company at the time heapplied for and received his profit-sharing check.On June 8, Respondent sent the following letter to variousof its employees who participated in the unfair labor practicestrike:'Although the court agreed with the Board that the strike whichcommenced on January 26, 1966,was an unfair labor practice strike,itdisagreed with the Board's further finding that on March 21, 1966,theUnion, on behalf of the employees,made an unconditional offerto return to work'°Foster testified that he did not obtain the job which he told Garretthe anticipated getting in late April or early May 1966" Carree conceded that his signature appears on the separation notice,but testified that there was nothing in writing above it when he signeditithink that Carree was mistaken here and I do not credit thistestimonyMcInnis, with whom Carree spoke at this time,did not testify BEVERAGE-AIR COMPANY173As you know,thisCompany continues to consideryou to be in all respects a current employee, eventhough you have not reported for work since goingout on strike in January, 1966.We would like at this time to notify you onceagain that a job substantially the same as the oneyou occupied at the start of the strike is still available,and, so far as the Company is concerned,you mayreturn to thatjob without prejudice as to your seniorityand other rights and privilegesIf you are available for this work,please reportfor duty at the Plant on or before June 19On the same date, Respondent sent the following letterto Foster and Carree.This is to advise you that the job you occupiedwith this Company at the time you went on strikein January,1966,or a substantially equivalent job,is available to you at the current wage levelIf you wish to return to work at this job, pleasereport for duty on or before June 19.Both Foster and Carree responded to the above letterand were re-employed by Respondent on June 19, 1967.On October 13, 1967, Respondent laid off approximately24 employees,including Foster and Carree 11 The recordreflects, and it is substantially undisputed,that senioritywas the sole criteria utilized by the Respondent in theselection of these employees for layoff."It is at this pointthat we reach the issue at hand Thus, the evidence reflectsthatFoster and Carree would not have been includedin the layoffs had Respondent accorded them seniorityfrom the date of their initial hire." This Respondent didnot do. Rather,taking the position that Foster and Carreecame back as new employees when they returned to workin June 1967, Respondent dated their seniority as beginninganew at that time.They were, accordingly,included inthe October 13, 1967,layoff.Principally relying on the fact that Foster and Carreewithdrew their share of money from the profit-sharingplan under the circumstances noted above, it is Respondent'sposition that these employees voluntarily severed theiremployment relationship with the Company. Respondentfurther argues that these employees did not themselvesapply for reinstatement,but returned as new employeesonly after the Company took the initiative of offeringthem new jobs of substantially the same kind they heldbefore the strike. I must disagree with the Respondent" The General Counsel concedes that this layoff was economic incharacter" By memorandum dated October 13, 1967, Respondent notifieditsemployees"The employees affected [by the layoff] were selectedon the basis of plant seniority and job performance"However, theRespondent offered no evidence that job performance was a factor initsselection of the employees for layoff As a further indication thatsenioritywas the sole determining factor,it is noted that Respondentstates in its brief"Since Foster and Carree were among those havingthe lowest seniority,theywere placed in layoff status until recalledon June 3, 1968 "" Carree and Foster were intially employed by Respondent in 1958and 1962,respectively The General Counsel adduced unrebutted testimo-ny that at the time of the October 13, 1967, layoff Respondent retainedother employees in similar positions who were hired after Carree andFosteron both counts. As to Respondent's argument that theseemployees voluntarily severed their employment,the strong-est case is to be made for Carree, for he signed a so-called quit slip at the time he withdrew his profit-sharingmoney. The question here is whether Carree's action insigning the quit slip is sufficient to show that he therebyabandoned his interest in his former job and thereby waivedhis rights as an economic striker. In a similar situation(except that economic strikers were involved)the Boardfound that employees who signed quit slips while on striketo obtain their vacation pay did not thereby indicate theirintent to abandon their employees'status.Roylyn, Inc.,178NLRB No.33.15From the facts in this case, andespecially in view of the rights accorded Carree as anunfair labor practice striker, I must hold that Carree'ssigning of a quit slip in order to obtain his profit-shanngmoney is not sufficient to establish that he thereby lostthe status of an unfair labor practice striker with theright to reinstatementFurther,Carree testified that hisjob with the Butte Knitting Company was not as desirousto him as his former job with the Respondent becausehe worked on the night shift.The job proffered him byRespondent,which he accepted,was to his former positionon the day shift. Indeed,itmight be said that Carree'svery action in returning to work for the Respondent isdemonstrative of the fact that he had no intention ofsevering his original employment relationship with theRespondentAs to Foster, since he did not sign a quitslip,his case is obviously of even greater merit than thatof Carree's.Accordingly,and irrespective of his conversationwithGarrett in late April or early May 1966, I findthat Foster did not relinquish his rights as an unfair laborpractice striker when he procured his profit-sharing moneyin September 1966.16Finally, I regard it as immaterial that neither Fosteror Carree asked to be reinstated prior to Respondent'snotification to them on June 8, 1967, that their jobs werestillavailable and that they should report to work onor before June 19. Again,I think it clear the action ofthese employees in presenting themselves for work pursuantto the said notification was in itself tantamount to anunconditional offer by them to return to work at thistime."In view of all the foregoing, I find that Respondentfailed to comply with that part of the Board'sOrder requir-ing that Foster and Carree be reinstated without prejudiceto their seniority rights. Accordingly,Ifind that Fosterand Carree are entitled to be made whole for any lossof pay they may have suffered during the period fromOctober 13,1967, to June 3, 1968, they both having beenrecalled on the latter date.The amounts of backpay due Foster and Carree forthe entire backpay period,as summarized and tabulated" CfGuyon Machinery Company,155 NLRB 591, 593-59416Conversely,I find that Respondent has not affirmatively establishedby objective evidence that either Foster or Carree abandoned their interestin their struck jobs The presumption that an unfair labor practice strikerremains in such status therefore has not been rebuttedRoylyn, Inc,supra" There is not evidence that Foster or Carree imposed any conditionwhen they presented themselves to work at this time 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelow,are as set forth in the Backpay Specification andas admitted in Respondent's answer thereto 11Plus year end bonus . . . . . . . .35.00Plus holiday . .. .. . . .. .. . . . . .72 00C.Backpay of Charles Foster, SrNet backpay.... .. . . ... . . . $ 419.60Plus vacation pay... . . . . . . . .328.00Plus year end bonus.. . . . . .. .35.00Plus holiday pay . .. . ... . . . .80.00Total backpaydue Foster,upon whichinterest shallaccrue at6% perannum until paid.. .867.60D.Backpayof Leon CarreeNet backpay... . .. . . . . . . . 2,904.00Plus vacation pay . . . . . . . . . . . . . . 281.80Total backpay due Foster, upon whichinterest shallaccrue at6% per annum until paid ...3,292.80" As to vacation pay, holiday pay and bonus pay, I construe Respond-ent's Answer as conceding the computations but denying that the employ-eeswere due these amounts only because the Specification accordedthese employees seniority from the dates of their original hirePar III (4)(C) of the Backpay Specification alleges that Foster isentitled to the sum of$287 60 for medical expenses due him "eitherwholly or in part" under a medical insurance policy carried by Respondenton its employees Respondent's Answer denies that it has any backpayobligation with reference to any medical expenses Foster may have incurredduring the backpay period Since General Counsel failed to offer any proofconcerning this allegation, I shall not hold Respondent liable for any medicalexpenses allegedly due Foster during the hackpay period